Citation Nr: 1022516	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  10-13 560	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from June 1950 to June 1954 
and from July 1954 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with COPD and 
bronchitis.   

2.  There competent medical evidence of record associates the 
Veteran's current COPD with chronic bronchitis with his 
active military service.


CONCLUSION OF LAW

The criteria for service connection for COPD with chronic 
bronchitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in light of the favorable decision below, the Board 
finds that any deficiency in the notice provided herein was 
not prejudicial to the Veteran nor would further development 
result in a more favorable result or be of assistance to this 
inquiry.

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, 1137.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for COPD 
with chronic bronchitis.  The Veteran did not report any 
breathing problems or associated issues during active 
service.  He reports that he was stationed in an office with 
a significant amount of smoke.  The Veteran contends that 
inhaling second hand smoke in the military caused his current 
breathing problems.  The Veteran is a lifetime non-smoker.  
He submitted a statement from a friend that also worked in 
the smoky office.  Both Veterans stated that the majority of 
the employees and visitors smoked.  The Veteran's friend 
stated that at the end of the day there was a considerable 
smoke cloud over the room.

The Veteran has received a significant amount of treatment 
for bronchitis and COPD from private doctors.  A private 
treatment record dated in June 2009 stated that the Veteran 
had chronic bronchitis and COPD and that it was more likely 
than not due to his military service and second hand smoke.  
The diagnosis was based on radiographic findings and chronic 
symptoms.  

The Veteran was afforded a VA examination in October 2009.  
The examiner stated that the Veteran's bronchitis began in 
1996 and COPD in 2008.  The Veteran reported a history of a 
cough, wheezing, and dyspnea.  After examination, the 
examiner diagnosed the Veteran with chronic bronchitis and 
COPD which have significant effects on the Veteran's 
activities of daily living.  The examiner was of the opinion 
that the Veteran's COPD and chronic bronchitis were at least 
as likely as not caused by or a result of the Veteran's 
exposure to second hand smoke during his military service.  
The examiner rationalized that environmental tobacco smoke 
affects the physiology of the respiratory generally the same 
as that of smokers, including structural changes in the 
airways and pulmonary paranchyema.  

In light of the evidence, the Veteran is entitled to service 
connection for COPD with chronic bronchitis.  The Veteran has 
been diagnosed with the disability, he was exposed to second 
hand smoke during active service, and two medical 
professionals have associated the Veteran's current 
disability with his active service.  The opinions were 
rational and well reasoned based on examination and treatment 
history.  The Board finds the opinions to be credible and 
convincing.  As such, service connection is granted.


ORDER

Entitlement to service connection for COPD with chronic 
bronchitis is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


